UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported):March 12, ONCOTHYREON INC. (Exact name of registrant as specified in its charter) Delaware 001-33882 26-0868560 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 2601 Fourth Avenue, Suite 500 Seattle, Washington 98121 (Address of principal executive offices, including zip code) (206) 801-2100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events On March 12, 2009, Oncothyreon Inc. (the “Company”), received a letter from The NASDAQ Stock Market indicating that the Company had regained full compliance with the continued listing standards of The NASDAQ Global Market. On March 16, 2009, the Company issued a press release announcing its receipt of the letter from The NASDAQ Stock Market.The press release is attached to this report as Exhibit 99.1 and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit Number Description 99.1 Press Release issued by Oncothyreon Inc. dated March 16, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONCOTHYREON INC. By: /s/ Robert L. Kirkman, M.D. Robert L. Kirkman, M.D. Chief Executive Officer and President Date:March 16, 2009 EXHIBIT INDEX Exhibit Number Description 99.1 Press Release issued by Oncothyreon Inc. dated March 16, 2009.
